DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.  Applicant’s arguments on page 7 of the response focus on how the outer casing and the parts associated with the bundle in the Hanschke (US 3313517) reference from the prior rejection are assembled and attached to each other.  Applicant is arguing that the casing of Hanschke has to be disassembled in order to remove the bundle, and therefore does not read on the instant claims.  The Examiner respectfully disagrees.  Applicant’s arguments do not align with what Applicant has claimed.  The casing of Hanschke does need to be partially disassembled to remove the bundle portions, there is nothing in the claim language that prevents the casing from being disassembled.  In fact, Applicant’s own invention would require there to be some disassembling of the casing in order to remove the bundle.  
Applicant’s arguments regarding the 103 rejection based upon Hanschke in view of Steingraeber (US 2002/0082726) are primarily based upon the argument Applicant made regarding the casing being disassembled in order to remove the bundle, and those arguments were addressed above.  On page 9 when addressing “Limitation (ii)” the argument is based on the premise that “limitation (i)” was not met, yet that limitation was met, because what Applicant is arguing is not in their claims.  The arguments for “limitation (ii)” are not persuasive since they rely on limitation (i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanschke (US 3313517).
Regarding claim 1, Hanschke teaches a steam turbine (28) comprising: 
a casing (70) which is divided into an upper half casing (Fig 4, top part of 70) on an upper side in a vertical direction (Fig 4) and a lower half casing (Fig 4, lower part of 70) on a lower side in the vertical direction by a dividing surface (Fig 4), and which has a cylindrical shape open at both ends (Fig 4, 98, 100); and 
a bundle (72, 84,  86, 88 163, 164, 190, 192, 206) which is accommodated in the casing such that both ends thereof protrude from an opening of the casing (Fig 5), 
wherein the bundle includes 
a rotor (163, 164) rotatable centering on an axis (Fig 5), 
a plurality of diaphragms (190, 192) which have a ring shape covering the rotor from an outside in a radial direction relative to the axis (Fig 5, Col 8 lines 21-40), and are divided into upper half diaphragms (190) on the upper side in the vertical direction and lower half diaphragms (192) on the lower side in the vertical direction by a dividing surface (Col 8, lines 21-40, the diaphragms are segmented which means that there is a dividing surface between the segments), 
a bundle casing (72) which has a cylindrical shape covering the rotor and the plurality of the diaphragms from the outside in the radial direction (Fig 5), and to which the plurality of the diaphragms are fixed inside thereof (Fig 5, Col 8 lines 21-25), 
a bearing portion (206) which is fixed to an inside of the bundle casing on an outside of the plurality of the diaphragms in the axial direction in which the axis extends (Fig 5), and rotatably supports the rotor (Fig 5), and 
a seal portion (184, 186) which is fixed to the inside of the bundle casing between the plurality of the diaphragms and the bearing portion in the axial direction, and seals between an outer peripheral surface of the rotor and an inner peripheral surface of the bundle casing (Fig 5), and 
wherein the bundle casing is detachably attached to the casing in a state of holding the rotor, the plurality of the diaphragm, the bearing portion, and the seal portion (Figs 4 and 5 show that the inner and outer casing are not unitary structures and can be separated).
Regarding claim 2, Hanschke teaches a position of the bearing portion (Fig 5, position 206 is at) in the axial direction is disposed at a position deviated from a position of the casing in the axial direction (Fig 5, the bearing is deviated from the far right side of the outer casing).
Regarding claims 3 and 4, Hanschke teaches the casing includes a casing inlet port (Fig 6, junction of 84 with 70) through which a working fluid flows in from an outside of the casing into an inside of the casing (Fig 6), and a casing exhaust port (Fig 5, top of 70) through which the working fluid circulating the inside of the casing discharges to the outside of the casing, and wherein the bundle casing includes a bundle inlet hole (inlet to 84) communicating with the casing inlet port and a bundle exhaust hole communicating with the casing exhaust port (Fig 5, exit of 86 and 88).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanschke in view of Steingraeber (US 2002/0082726).
Regarding claim 5, Hanschke teaches a method of manufacturing a steam turbine (28) comprising: 
an internal component preparation step of preparing a rotor (74) rotatable centering on an axis (Fig 5), a plurality of diaphragms (190, 192) which have a ring shape covering the rotor from an outside in a radial direction relative to the axis (Fig 5, Col 8 lines 21-40), and are divided into upper half diaphragms (190) on an upper side in a vertical direction and lower half diaphragms (192) on a lower side in the vertical direction by a dividing surface (Col 8, lines 21-40, the diaphragms are segmented which means that there is a dividing surface between the segments), a bundle casing (72) which has a cylindrical shape covering the rotor and the plurality of the diaphragms from the outside in the radial direction (Fig 5), and to which the plurality of the diaphragms are fixed inside thereof (Fig 5, Col 8 lines 21-25), a bearing portion (206) which is fixed to an inside of the bundle casing on an outside of the plurality of the diaphragms in the axial direction in which the axis extends (Fig 5), and rotatably supports the rotor, and a seal portion (184, 186) which is fixed to the inside of the bundle casing between the plurality of the diaphragms and the bearing portion in the axial direction and seals between an outer peripheral surface of the rotor and an inner peripheral surface of the bundle casing (Fig 5); 
a bundle preparation step of disposing the rotor in the inside of the bundle casing (Fig 5) and fixing the plurality of the diaphragms (Col 8, lines 21-
a casing preparation step of preparing a casing (70) which is divided into an upper half casing (Fig 4, top part of 70) on the upper side in the vertical direction and a lower half casing (Fig 4, lower half of 70) on the lower side in the vertical direction by a dividing surface (Fig 4), and which has a cylindrical shape open at both ends (Fig 4, 98, 100).
Hanschke does not explicitly set forth
a bundle disposition step of lowering the bundle from on the upper side in the vertical direction with respect to the lower half casing, and disposing the lower half diaphragm on an inner peripheral side of the lower half casing, after the casing preparation step; and 
an upper half casing disposition step of lowering the upper half casing from on the upper side in the vertical direction with respect to the lower half casing, disposing the upper half diaphragm on an inner peripheral side of the upper half casing, and causing a dividing surface of the upper half casing and a dividing surface of the lower half casing to come into contact with each other, after the bundle disposition step.
Steingraeber teaches 
an analogous steam turbine (600),
an analogous bundle (602, 604, 606, 702),
an analogous upper casing and lower casing ([0002]),
an analogous bundle casing (606, 608),
 a bundle disposition step of lowering the bundle from on the upper side in the vertical direction with respect to the lower half casing (Fig 6, shows the bundle to be deposited into the lower half 610), and disposing a lower half diaphragm (lower half of 702) on an inner peripheral side of the lower half casing (Fig 7), after the casing preparation step; and 
an upper half casing disposition step of lowering the upper half casing from on the upper side in the vertical direction with respect to the lower half casing (Fig 6, shows the arrangement of the outer casing, and Fig 9 describes the steps of adjusting the upper half onto the lower half), disposing the upper half diaphragm on an inner peripheral side of the upper half casing (Fig 7), and causing a dividing surface of the upper half casing (surface of 612 that contacts 610) and a dividing surface of the lower half casing (surface of 610 that contacts 612) to come into contact with each other (steps from Fig 9), after the bundle disposition step, to reduce the time to align the turbine components during assembly ([0010]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hanschke with the teachings of Steingraeber to reduce the time to align the turbine components during assembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON FOUNTAIN/Examiner, Art Unit 3745           

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745